DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Katsuhara (3006662).   The reference to Katsuhara discloses the recited duct assembly for conveying (title), which would contain some air, but the use of such as an air duct is merely intended use and ducts structured like this are known for use as air ducts and would therefore be capable of this use, comprising an air duct (would contain at least some air, and is merely intended use) including a pliable sidewall (1; figs 1, 4, 7; col 1, lines 29-41 discusses flexible tube wall which is considered to be pliable), the sidewall defining an interior of the air duct and an external area outside the air duct (figs 1, 4, and 7 show interior and exterior sides);

a hoop (3; figs 4 and 7 show the hoop shape of 3 and that such lies within the duct) to be disposed within the air duct, the hoop to provide radial support to the air duct (col 1, lines 29-41 discuss the hoop is there to stretch the side and being inside would lead to radial support);
a first hanger (6 on right of figs 4 and 7) to be coupled to the hoop and to a first overhead support (2 on right side of figs 4 and 7 and it is oriented overhead of the outer surface of the duct), the first overhead support spaced apart from the air duct in the external area (seen in figs 1, 4, and 7 to have a gap); and
a second hanger (unmarked but same as 6 on the left side of figs 4 and 7) to be coupled to the hoop and to a second overhead support (unmarked but same as 2 on the left of figs 4 and 7 and is oriented overhead of the outer surface of the duct), the first overhead support spaced apart from the air duct in the external area (figs 4 and 7 show a spaced gap), the air duct to be between the first overhead support and the second overhead support (figs 1, 4, and 7 show the duct between the first and second supports).
	The reference teaches all of the recited structure, just not the intended use as an air duct but if such were later argued to be limiting see the 103 rejection below with a teaching reference that these type of ducts can be used to convey air as well.  
	With respect to claim 4, the first hanger is to be coupled to the hoop via a first opening in the pliable sidewall and the second hanger is to be coupled to the hoop via a second opening in the pliable sidewall (figs 4 and 7 show the hoop 3 inside the flexible duct wall 1, and the hanger 6 passing through the wall, and the only way this could occur is if the hanger passes through a first opening in the pliable sidewall).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuhara in view of Schauenburg (2804095).  The reference to Katsuhara as set forth above teaches the recited structure with the exception of an intended use of conveying air.  The reference to Schauenburg discloses the recited air duct assembly (1; col 4, lines 5-24; title) comprising: a pliable sidewall (1; col 4, lines 5-71 discusses an air duct with flexible, collapsible wall which would be pliant),  hoops (8,25; figs 1, 2 show they are ring shapes which are hoops) providing radial support for the duct (col 1, lines 60-71 discuss diameter holding rings which keep the diameter, this would provide radial support by keeping the diameter), a first hanger (16,18 figs 2 and 4) to be coupled to at least hoop 25 and to a first overhead support (12; figs 1, 2, and 4 which is overhead being outside the duct and can be so oriented, and it is seen in the figures to be spaced apart from the duct external surface), a second hanger (not numbered but shown as the same structure as 16,18) and a second overhead support (13; figs 1, 2, 4 which is overhead being outside the duct and can be so oriented, and it is seen in the figures to be spaced apart from the duct external surface), and the air duct to be between the first overhead support and the second overhead support (figs 1, 2, and 4 show the duct between the first and second supports), and the first and second hangers are held in tension (col 4, lines 41-60 to keep the pliable wall in tension; and taught to be taut in col 3, lines 31-39).
It would have been obvious to one skilled in the art to modify the duct in Katsuhara to be used for other intended uses including for conveying air such as an air duct would do based upon the teachings of Schauenburg that these same structured pliable ducts can be used to convey air as well and be air ducts, where such would increase the usefulness of the duct and make it more versatile and valuable to the market.  

Claims 2-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinkalla (8434526) in view of Schauenburg.  The reference to Pinkalla discloses the recited air duct (title), comprising an air duct (title; abstract) including a pliable sidewall (12; title/abstract; col 3, lines 30-59), the sidewall defining an interior of the air duct and an external area outside the air duct (figs 8, 9, and 12-15 show interior and exterior sides);
a hoop (20,26; col 4, lines 22-42 discusses full rings which would be hoops) to be disposed within the air duct, the hoop to provide radial support to the air duct (col 4, lines 7-21 discuss the hoop is there to hold the sidewall in an expanded cylindrical shape and being inside would lead to radial support);
a first hanger (46; figs 8, 9, and 12-15) to be coupled to the hoop and to a first overhead support (22; figs 8, 9, and 12-15), the first overhead support spaced apart from the air duct in the external area (seen in figs 8, 9, and 12-15 to have a gap), but fails to disclose providing a second hanger and second overhead support.  
The reference to Schauenburg discloses the structure above, including that the can be up to four hangers and supports and depending which two are considered first and second can lie on the same side of the duct or opposite sides of the duct, thereby both being possibly provided on one overhead side of the duct with the duct between them.  It would have been obvious to one skilled in the art to modify the hanger and overhead support of Pinkalla by providing a second hanger and second support with the duct between the supports as suggested by Schauenburg, where such would permit the air duct to be supported in areas that do not have a ceiling structure to attach the duct to, thereby allowing for more applications for use of the duct which would make it more versatile and more desirable to the market thereby increasing its value.  
With respect to claim 3, Pinkalla fails to disclose tensioning the hangers to generate forces on the hoops in a longitudinal direction.  The reference to Schauenburg as set forth above teaches tensioning the duct with tension in the hangers, and it would have been obvious to one skilled in the art to modify the hangers in Pinkalla by providing tension to put tensioning forces longitudinally to stretch the pliable duct by generating forces to the hoops as suggested by Schauenburg where such would insure the duct remained in an open and straight configuration to insure proper flow there through.  
With respect to claim 4, the first hanger is to be coupled to the hoop via a first opening in the pliable sidewall and the second hanger is to be coupled to the hoop via a second opening in the pliable sidewall (Pinkalla teaches openings in the wall near 56 in figs 8, 9, and 12-15 for the hanger to pass through, and once modified it would do so for a first and second hanger in that the second hanger would have to pass through an opening in the wall as well to reach the hoop inside of the wall the same as the first hanger as taught by Pinkalla, where it is obvious as set forth above to provide a second hanger as taught by Schauenburg).  
With respect to claim 5, the overhead support is an elongate cable, the first hanger including a clamp to grip the cable (this structure is also taught in Schauenburg which teaches a cable is used as wire ropes which are cables 12,13 in col 4, lines 41-60; and it also teaches the hangers are formed as clamp like structures that grip the cables as 16,18; col 4, 41-60 suggests this as well).  It would have been obvious to  one skilled in the art to modify the hanger and overhead supports of Pinkalla by substituting a cable and clamp to act as the support and hangers as suggested by Schauenburg where such would insure the duct wall remained stretched and taught along the length to insure proper flow through the duct.  
With respect to claim 6, the first hanger includes an elongate member to couple the hoop to the clamp (this is taught as well by the modifying reference clamp structure where 17,19 of fig 4 in Schauenburg can be considered as clamping structure which is elongate compared to smaller structures; and upon modification with the clamping structure as discussed above would also lead to this structure being taught by the modifying reference as well for the same reasoning to combine as above).  It would have been obvious to  one skilled in the art to modify the hanger of Pinkalla by substituting a clamp to act as the hangers with an elongate member as suggested by Schauenburg where such would insure the duct wall remained stretched and taught along the length to insure proper flow through the duct.   It also should be noted that Pinkalla does teach an embodiment with an elongate member 46 (fig 13).   
With respect to claim 7, the elongate member is moveable relative to the clamp (the clamp structure modified above with the teachings of the clamp of the modifying reference also meet this structure where the clamping member has structure that pivots about 17 which is movement and it would have been obvious to modify the clamp as such for the same reasons as above).  It should also be noted that Pinkalla teaches elongate member 46 is movable with respect to a portion 60 (fig 13) since 60 is provided in a loop of 46 and would be movable in some manner.  
With respect to claim 8, the elongate member includes a plurality of independent segments (as set forth above the elongate member can consist of 17 and 19 which are independent segments, and modifying Pinkalla with the clamp of Schauenburg would meet this limitation as well for the reason to combine as set forth above).  It should be noted that Pinkalla teaches two independent segments can be used as well 46, and 60 to form the elongate member.  
With respect to claim 9, different ones of the segments are moveable relative to one another (17 can move in a rotational manner and 19 can be pulled out in a longitudinal manner which would be movement relative one another, and once modified Pinkalla using the clamp of the modifying reference would teach this as well for the reasons set forth above, and to insure the clamp could be opened and placed around the supports more easily).  It should be noted that Pinkalla teaches the segments are looped together which would provide at least some relative movement between them.  
With respect to claim 10, adjacent ones of the segments loop around each other.  This is shown in Pinkalla at least in figure 13 which shows segments 60 and 46 looped around each other.  
With respect to claim 11, it essentially mimics the structure of claim 2 above, and would meet the structure for the same reasons as above, in the same areas of the references as set forth above. Pinkalla teaches air duct assembly comprising:
an air duct including a pliable sidewall 12, the air duct being elongate in a longitudinal direction (see figs);
a hoop 20,26 to be disposed within the air duct, the hoop to provide radial support to the air duct (see above);
a first hanger 46 to be coupled between the hoop and a first overhead support 22, the first hanger to cooperate with the first overhead support to generate a first pulling force on the air duct in the longitudinal direction (taught by the modifying reference; see above discussion of tension); and

a second hanger to be coupled between the hoop and a second overhead support, the second hanger to cooperate with the second overhead support to generate a second pulling force on the air duct in the longitudinal direction, the first and second overhead supports to be lower than a top of the air duct (taught by modifying reference; see above).  It would have been obvious to one skilled in the art to modify the hanger and overhead support of Pinkalla by providing a second hanger and second support with the duct between the supports as suggested by Schauenburg, where such would permit the air duct to be supported in areas that do not have a ceiling structure to attach the duct to, thereby allowing for more applications for use of the duct which would make it more versatile and more desirable to the market thereby increasing its value.  The reference to Schauenburg as set forth above teaches tensioning the duct with tension in the hangers, and it would have been obvious to one skilled in the art to modify the hangers in Pinkalla by providing tension to put tensioning forces longitudinally to stretch the pliable duct by generating forces to the hoops as suggested by Schauenburg where such would insure the duct remained in an open and straight configuration to insure proper flow there through.  
With respect to claim 12, the first hanger is to be coupled to the hoop via a first opening in a first side of the pliable sidewall and the second hanger is to be coupled to the hoop via a second opening in a second side of the pliable sidewall, the first side opposite the second side (Pinkalla teaches openings in the wall near 56 in figs 8, 9, and 12-15 for the hanger to pass through, and once modified it would do so for a first and second hanger in that the second hanger would have to pass through an opening in the wall as well to reach the hoop inside of the wall the same as the first hanger as taught by Pinkalla, where it is obvious as set forth above to provide a second hanger as taught by Schauenburg).
With respect to claim 13, the first hanger includes a clamp to selectively grip the first overhead support at different locations along a length of the first overhead support  (Pinkalla discusses 46 and clamp 54 in figs 12,13 which can selectively grip the overhead support as seen in the figures).     
With respect to claim 14, the first hanger includes a loop to extend between the hoop and the clamp.  Pinkalla figure 13 shoes a first hanger 46 can have a clamp like member 54 (fig 12 shows number) and also be provided with a loop below the clamp).  
With respect to claim 15, the loop is moveable relative to the hoop and moveable relative to the clamp (46 in Pinkalla can be stranded cable; col 4, lines 47-63 as well as other structures, and cable is flexible and therefore movable).
With respect to claim 16, the loop is a first loop, the first hanger including a second loop to extend between the first loop and the clamp (60 of fig 13 is a second loop).
With respect to claim 17, the second loop is moveable relative to the first loop and moveable relative to the clamp (since they are only looped together 46 and 60 would be capable of movement relative to first loop and the clamp since nothing holds the second loop such that it cannot move).
With respect to claim 18, the first and second loops are to loop around one another (the loop at 46 is looped with loop 60 in fig 13).
	With respect to claim 19, such is similar to the structure of claims 2 and 11 above, and meets th claim limitations in the same manner, specifically Pinkalla teaches the air duct assembly comprising:
an air duct including a pliable sidewall 12;
a hoop 20,26 to be disposed within the air duct, the hoop to provide radial support to the air duct;
a first hanger 46 having a first end and a second end, the first end to be coupled to the hoop, the second end to be coupled to a first overhead support 22 (fig 12,13 and see discussion above), the first overhead support extending along a first side of the air duct; and
a second hanger having a third end and a fourth end, the third end to be coupled to the hoop, the fourth end to be coupled to a second overhead support, the second overhead support extending along a second side of the air duct, the first side opposite the second side (as set forth above the modification of providing a second hanger and overhead support are taught by Schauenburg and modification to provide a second is taught above). It would have been obvious to one skilled in the art to modify the hanger and overhead support of Pinkalla by providing a second hanger and second support with the duct between the supports as suggested by Schauenburg, where such would permit the air duct to be supported in areas that do not have a ceiling structure to attach the duct to, thereby allowing for more applications for use of the duct which would make it more versatile and more desirable to the market thereby increasing its value.  
	With respect to claim 20, the first hanger includes a plurality of interconnecting portions arranged in series between the first end and the second end, the interconnecting portions to enable flexible movement along a length of the first hanger (as set forth above Pinkalla teaches the first hanger 46 can have loop 60, another loop formed by a portion of 46, and a clamp 54 which are a plurality of interconnecting portions in series and connected together, and being flexible and movable as set forth above allow for flexible movement).
	With respect to claim 21, least two of the interconnecting portions include interconnecting loops (the bottom portion of 46 in figure 13 of Pinkalla is a loop and 60 is a loop which is interconnected loops meeting this claim structure).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Ramos, Bins (704, 732, and 4970, Hersey, and Hoffman disclosing state of the art pliable ducts and air ducts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH